PER CURIAM.
Appellants’ memorandum in support of their application for rehearing contends that Article 2087 of the Louisiana Code of Civil Procedure is unconstitutional1 and that our “strict and harsh” following of the Code has caused “absurd results” which are contrary to common sense.
However, appellants do not take issue with the undisputed facts which require that the dismissal be sustained and their forceful application for rehearing be denied. The facts are that appellants have not fulfilled the requirements that must be met when perfecting an appeal. Responsibility for their fulfillment cannot be transferred to deputy clerks of court or the United States Mail by contentions of unconstitutionality.
Application denied.

. The memorandum cites both the United States Constitution (Fifth Amendment) and the Louisiana Constitution of 1974 (Article 1, Section 2)